Sidney A. Fine, J.
The plaintiff herein appeared at a hearing at the office of the Comptroller pursuant to section 50-h of the General Municipal Law. At the hearing he was asked to give the names and addresses of the people who assisted him at the time of the accident and who took him to the hospital. His attorney objected to such disclosure. The city thereafter in its answer set up the affirmative defense to the effect that he failed to comply with section 50-h in that he refused to answer material and relevant questions. On this motion the plaintiff seeks to dismiss said defense. It is not argued that the city is not entitled to such names and addresses but that such disclosure may only be had after issue is joined and by appropriate procedure under the CPLR. With this argument the court is not in accord. This is a case concerned with an alleged defective sidewalk. The claim is based on an unreported accident. The notice of claim was served a few days short of the 90-day period. The purpose of the hearing before the Comptroller is so that the claim may be investigated with a view towards determining its merits. To deprive the defendant of the names and addresses of these witnesses who cannot be ascertained in any other manner for a longer period of time than the 90 days stated in the statute would seriously curtail its investigation. Accordingly the motion will be granted but on condition that the plaintiff submits the names and addresses of the witnesses within 10 days after service of a copy of this order, otherwise denied.